DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 14 October 2021. Claims 27-44, 46 and 48-49 are pending in the application; claims 1-26, 45 and 47 are cancelled; claims 27-28, 31, 34, 36, 39-40, 42-44 and 46 are amended; and claims 48-49 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject claims recite, in part, “condensing in a frequency dimension an occupied frequency portion corresponding to a first of the one or more cells”. Applicant has not provided sufficient definition of the claim feature rendering the scope of the claims indefinite.  The occupied spectrum is claimed as “occupied by one or more cells”. As such, it is not clear how the claim features limit the structure or acts performed by a device such as the claimed terminal. The disclosure of the invention indicates, “[c]ontrol circuit 206a may accordingly rely on prior knowledge as to such (if available) in order to determine the occupied spectrum of detected cells.” That is to say, as a far as can be gleaned from the disclosure of the invention, “condensing” per se is not a feature of the device claimed, but rather how the spectrum is configured and used by the base station. The disclosure appears to describe the device has prior understanding of how the spectrum is occupied by the cell and uses this knowledge to determine the occupied spectrum. However, it is not clear how the features of claims 28, 40 and 44 limit the structure or acts performed by the claimed device.
Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren't part of or limiting the method implemented by the device (e.g. “condensing a frequency direction”) are either not part of the claim because they clearly wouldn't be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-35, 39-41, 43-44 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eli (US 2013/0028119 A1) in view of Kuriyama (US 2009/0131048 A1).

Regarding claim 27, Ben-Eli discloses a device comprising: 
a control circuit configured to (Fig. 2 Processor 130 and RF Front End 120, [0046]-[0047] disclosing the processor is configured to carry out the disclosed functions): 
on a first target band, determine spectrum that is occupied by one or more cells (Fig. 1, UE 40, [0029] “UE_A 40 receives the base station signals on a downlink channel that is assigned to it within a downlink frequency band 74 denoted DL BAND A”; [0069] “cellular network” [0033], [0035], Table 1 DL BAND A is 1930-1990 MHz (DL portion of Band II in Table I)), wherein the one or more cells correspond to a frequency domain duplex (FDD) mode ([0028] disclosing this example is for WCDMA; [0006] disclosing WCDMA specified by a FDD standard; [0051] and Table IV disclosing LTE based FDD bands); 
on a second target band, identify a first uplink center frequency that overlaps with an downlink portion of the occupied spectrum (Fig. 1, illegal collision sub-band 86, [0030] “The overlapping portion of DL BAND A 74 and UL BAND B 78 is shown as an illegal collision sub-band 86 in FIG. 1. Illegal collision sub-band 86 may comprise all or part of DL BAND A 74 and/or UL BAND B 78”; [0037] the UE can determine from downlink frequencies detected, an uplink frequency used by the detected cell  [0038] UE identifies uplink channels are allocated in the overlapped portion;  [0024] based on computations from the band definitions, the UE can determine the illegal combinations of entire frequency bands or portions that collide or overlap from Table 4; [0051] the UE stores the illegal LTE collision band combinations; [0006]-[0007] disclosing the techniques are according to 3GPP TS 25.101 and 3GPP TS 36.101; See 3GPP TS 25.101: pp. 24-26 Section 5.4 “Channel arrangement” and subsections, Tables 5.1 and 5.1A disclosing the channels and their associated center frequencies within the bands used for the uplink by UEs; See 3GPP TS 36.101, Section 5.7 and subsequent sections and Tables 5.7.3-1 and 5.7.4-1), wherein the second target band includes a plurality of downlink center frequencies, wherein the first uplink center frequency is paired, in FDD fashion, with a first downlink center frequency of said plurality of downlink center frequencies ([0028] disclosing this example is for WCDMA; [0006] disclosing WCDMA specified by a FDD standard; [0051] and Table IV disclosing FDD bands; [0029] disclosing BAND B as corresponding to any of the bands in Table 1; [0033], [0051]);  
select a target downlink center frequency from the plurality of downlink center frequencies of the second target band, wherein the selected target downlink center frequency is selected based at least on the target downlink center frequency not being paired with the identified first uplink center frequency ([0051], Table IV FDD Band 1 and TDD Band 36 [0024]-[0025] during PLMN search, if the UE detects the presence of a candidate network in a first portion of a currently searched band it omits the illegal bands from the search; [0006]-[0007] disclosing the techniques utilize 3GPP TS 25.101 and 3GPP TS 36.101; See 3GPP TS 25.101: pp. 24-26 Section 5.4 and “Channel arrangement” and subsections, Tables 5.1 and 5.1A disclosing the channels and their associated center frequencies within the bands used for the downlink by UEs; See 3GPP TS 36.101, Section 5.7 and subsequent sections and Tables 5.7.3-1 and 5.7.4-1), [0035] “The UE is typically configured to store a definition of the PLMN search frequencies”); 
a cell search circuit configured to perform a cell search on at least the selected target downlink center frequency (Fig. 2, PLMN search module  140, [0035] “The UE is typically configured to store a definition of the PLMN search frequencies ”, [0058] “In a searching operation 220, PLMN search module 140 conducts a frequency search in the UE over the set of frequency bands”; [0025]), wherein the first downlink center frequency of said plurality that is paired with the identified first uplink center frequency is excluded from the cell search ([0037] when a cell is detected in DL band B, illegal combinations of the uplink band B are determined; [0051], Table IV FDD Band 1 and TDD Band 36 [0024]-[0025] during PLMN search, if the UE detects the presence of a candidate network in a first portion of a currently searched band it omits the illegal bands from the search).
Ben-Eli does not expressly disclose the following; however, Kuriyama is in the field of endeavor of Ben-Eli and discloses on a second target band, identify a first uplink center frequency that overlaps with an uplink portion of the occupied spectrum (Fig. 7, S15, S16 and S17, [0119]-[0121] the controller 17 calculates the actually used uplink (UL) frequency of a cell in accordance with the detected downlink (DL) frequencies and determines the non-used frequencies of GSM and W-CDMA systems in accordance with the actually used frequencies; [0144] disclosing Fig. 12 provides details of step S16 in Fig. 7; [0146] including S22 determining non-used frequencies in accordance with the actually used uplink frequency; [0148] S24  If the non-used frequencies having been determined in steps S21 and S22 are included in a UL frequency of each of frequency bands, the controller 17 defines the UL frequency together with a DL frequency associated with the UL frequency as a non-used frequency in each of frequency bands; See Fig. 3 GSM 1800 (e.g. the used UL frequency) and W-CDMA FDD Bands III, IV and IX having possible UL frequencies not-used in accordance with the invention of Kuriyama).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Ben-Eli with the techniques of Kuriyama because Kuriyama teaches that when different radio signal communication systems (e.g. GSM and W-CDMA) do not use common frequencies ([0005]), if a mobile station conforms to… a plurality of frequency bands and memorizes used bands ([0013]) a problem arises when a mobile station is in a strange area needs to search all frequencies ([0014]). Further, problems occur when device moves to systems using different frequencies or out of service area which leads to extensive searching and current use ([0015]-[0016]). Techniques exist for reduced power searches based on measured signal strengths ([0017]); however searching for a cell in a frequency in which a different system works is in vain ([0018]). As such, the techniques of Kuriyama address this problem by eliminating searches for cells in one radio signal communication system (e.g., W-CDMA) based on used uplink frequencies of different radio signal communications systems (e.g. GSM) because these systems do not use the same frequency which avoids searching for systems in vain while reducing power consumption and time required for cell searching ([0149]-[0150]).

Regarding claim 28, Ben-Eli and Kuriyama disclose the device of claim 27, wherein said determining spectrum that is occupied includes condensing in a frequency dimension an occupied frequency portion corresponding to a first of the one or more cells when a corresponding operator is known to support decoding-based separation of communications between overlapping neighbor cells (Ben-Eli [0028] disclosing this example is for WCDMA (e.g. code based). Inherently, WCDMA systems use the same frequency in all cells and each cell uses a unique scrambling code which the mobile terminal knows and is utilized to decode the data transmitted form the cell; Kuriyama, fig. 8, [0127]-[0130]; Fig. 9 W-CDMA Actually used frequency; as opposed to, W-CDMA Non-Used frequency; [0131] Fig. 9 illustrates a relation between the actually-used frequency data and the non-used frequency data in the case that a W-CDMA cell is detected.).

Regarding claim 29, Ben-Eli discloses the device of claim 27, wherein the control circuit is configured to search target bands including the first target band and the second target band according to a list of target bands that has been sorted based on likelihood of having cells (Fig. 3, 213, 220, [0053]-[0054] and [0058] disclosing searching according to a respective rank to each channel, indicative of the likelihood of an available PLMN within the channel).

Regarding claim 30, Ben-Eli discloses the device of claim 29, wherein the control circuit is configured to sort the list of target bands based on information including prior knowledge of which operating bands are deployed in a geographical area that the device is located in ([0012], [0048]-[0049]).

Regarding claim 31, Ben-Eli discloses the device of claim 30, wherein the device is a mobile terminal (Fig. 2), wherein the information also includes geographical information for the mobile terminal ([0048]-[0049] Mobile Country Code (MCC); COUNTRY1).

Regarding claim 32, Ben-Eli and Kuriyama discloses the device of claim 27, wherein the first target band corresponds to a first radio access technology (RAT), wherein, in response to detecting that a first of the one or more cells is active, the control circuit is configured to exclude from the cell search any frequency of the plurality of downlink center frequencies that is separated from a cell bandwidth of the detected cell by less than half of a minimum cell bandwidth of a second radio access technology that corresponds to the second targeted band and is different than the first RAT (Ben-Eli: [0052], Table 4; Kuriyama: Fig. 9, GSM Not-used frequency).

Regarding claim 33, Ben-Eli discloses the device of claim 27, further comprising: a radio transceiver coupled to an antenna system (Fig. 2; 110, 120 [0043]); and suggests an application processor; and a baseband processor coupled to the application processor and the radio transceiver, wherein the baseband processor includes the control circuit and the cell search circuit ([0043]-[0047] disclosing the UE comprising processors, application specific integrated circuits, hardware, FPGAs and combinations of hardware and software for carrying out the invention and it would be obvious to one of ordinary skill in the art to make separable certain features without deviating from the intent and purpose of the invention based on engineering design choice.).

Regarding claim 34, Ben-Eli discloses the device of claim 33, wherein the device is configured as a mobile terminal, wherein the baseband processor also includes a search database, wherein the search database stores: the plurality of downlink center frequencies of the at least one second target band; and the selected target downlink center frequency (Fig. 2, LUT 150; [0024]; [0048]).

Regarding claim 35, Ben-Eli discloses the device of claim 34, wherein the control circuit is a Radio Resource Control (RRC) entity associated with a protocol stack subsystem (Fig. 2, 130, 140; [0058], [0062] disclosing PLMN search module 140 reads the system information block (SIB) which is inherently a Radio Resource Control related function in the art and It is inherent in the art that the communication devices disclosed by Ben-Eli operate according to a protocol stack associated with the RRC layer.).

Regarding claims 39-41, the claims are directed towards the method performed by the apparatus of claims 27-28 and 32; therefore, claims 39-41 are rejected based on the grounds of rejection presented above for claims 27-28 and 32.

Regarding claims 43-44, the claims are directed towards a non-transitory memory medium storing program instructions, wherein the program instructions, when executed by one or more processors, cause a user equipment (UE) to perform the method performed by the apparatus of claims 27-28. Ben-Eli discloses such implementations (Fig. 2, [0043]-[0047]); therefore, claims 43-44 are rejected based on the grounds of rejection presented above for claims 27-28.

Regarding claim 48, Ben-Eli further discloses the non-transitory memory medium of claim 44, further comprising: searching target bands including the first target band and the second target band according to a list of target bands, wherein the list has been sorted based on likelihood of having cells (Fig. 3, 213, 220, [0053]-[0054] and [0058] disclosing searching according to a respective rank to each channel, indicative of the likelihood of an available PLMN within the channel).

Regarding claim 49, Ben-Eli further discloses the device of claim 34, wherein the control circuit is a physical layer controller (Fig. 2, RF Front End 120, [0043]-[0044]).

Claims 36-38, 42 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eli (US 2013/0028119 A1) in view of Kuriyama (US 2009/0131048 A1), further in view of Jung et al. (US 2010/0190488 A1).

Regarding claim 36, Ben-Eli in view of Kuriyama discloses the device of claim 27, wherein the cell search circuit is configured to provide a report to the control circuit for a detected cell, wherein the report includes: public land mobile network (PLMN) identity ([0061]). 
Ben-Eli does not disclose the following; however, Jung discloses physical cell identity information ([0075]).
It would have been obvious to one of ordinary skill in the art that these are conventional features of the art and that by using them, optimized handover can be achieved ([0046]).

Regarding claim 37, Ben-Eli discloses the device of claim 36, wherein the report also includes: scheduling information; and system bandwidth ([0058] and [0068] disclosing the PLMN search module reads the system information blocks; Jung: [0021]).

Regarding claim 38, Ben-Eli in view of Kuriyama and Jung further discloses the device of claim 36, wherein the control circuit is further configured to: detect a target cell on the selected target downlink center frequency (Ben-Eli: [0058]-[0062]); report a result of a measurement on the target cell to a base station; and perform a handover between a first of said one or more cells and the target cell (Kuriyama: [0007] global roaming; Jung: [0046]).

Regarding claim 42, the claim is directed towards the method performed by the apparatus of claim 36; therefore, claim 42 is rejected based on the grounds of rejection presented above for claim 36.

Regarding claims 46, the claim is directed towards a non-transitory memory medium of claim 44 program instructions, wherein the program instructions, when executed by one or more processors, cause a user equipment (UE) to perform the method performed by the apparatus of claims 36-37. Ben-Eli discloses such implementations (Fig. 2, [0043]-[0047]); therefore, claim 46 is rejected based on the grounds of rejection presented above for claims 36-37.

Response to Arguments
Section 112 Rejections
Applicant’s remarks have clarified the record; however, the rejections under 35 U.S.C. § 112 presented in the previous office action have been maintained. It is unclear how the claimed “condensing in the frequency domain” limits the structure of the claimed device or the acts performed by the claimed device. Applicant has not defined what the feature “condensing in the frequency domain” is and the claimed condensing is with respect to spectrum occupied by one or more cells. This appears to describe a feature of a cell and not a feature of a device such as a mobile terminal which relies “on prior knowledge as to such (if available) in order to determine the occupied spectrum of detected cells.” That os to say, the disclosure appears to describe the user terminal is preconfigured to know how the frequency of the cell is occupied and relies on this prior knowledge to determine the occupied spectrum.

Art-Based Rejections
Applicant’s arguments with respect to claim(s) 27-28 have been considered but are moot based on the new grounds of rejection. 
Applicant's arguments filed 14 October 2021 with respect to claims 29 and 38 have been fully considered but they are not persuasive. With respect to claim 29, applicant’s remarks ignore specific disclosure in the cited portions of the reference of record Ben-Eli. Applicant has misconstrued the rejection and focused on the term channel. Channels in Ben-Eli are parts of the Bands that are searched. Therefore, searching a channel within a band appears to describe searching a target band. Applicant’s remarks merely contradict the rejection without providing a showing of a difference between the features of Ben-Eli and the term “target band”. Moreover, Ben-Eli ranks “based on previous frequency band information of the available PLMNs in the given region stored in memory as described previously”; moreover, and not addressed by applicant’s remarks Ben-Eli discloses the “PLMN search module conducts a frequency search in the UE over the set of frequency bands in accordance with the ranked channels.” (Emphasis added). 
In response to applicant's arguments with respect to claim 38 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuroda et al. (US 2008/0285477 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461